-   AO 245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocations


                                         UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                 UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                                                          (For Revocation of Probation or Supervised Release)
                                                                          (For Offenses Committed On or After November 1, 1987)
                                    v.
              CARLOS SAAVEDRA-MARTINEZ (l)                                    Case Number:                 19CR7109-H

                                                                           Marc Xavier Carlos
                                                                           Defendant's Attorney
     Registration Number:      73788-298
     •-
     THE DEFENDANT:
     IZI admitted guilt to violation of allegation(s) No.       1 and 2.

     D    was found guilty in violation of allegation(s) No.                                                        after denial of guilty.
                                                               -------------
     Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

     Allegation Number                   Nature of Violation
                 l                       nv 1, Committed a federal, state or local offense
                   2                     nv35, Illegal entry into the United States




         Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
             IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
     material change in the defendant's economic circumstances.

                                                                           Jujy 29,         2019

                                                                                1\1 .
                                                                           Date of Imposition of Sentence


                                                                                .   I   I   L,,l,,,l
                                                                                                       J
                                                                                                           ~(\   L- ' fb
                                                                                                                      ~-1..i /
                                                                                                                             1
                                                                                                                              ;I         .

                                                                           Ho¼6             BLE ku:R1LYN L. HUFf                 .   :
                                                                           UNITED STATES DISTRICT JUOGE


                            FILED
                             JUL 3 0 2019



                                                                                                                                             19CR7109-H
AO 245B (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:               CARLOS SAAVEDRA-MARTINEZ (1)                                              Judgment - Page 2 of 2
CASE NUMBER:             l 9CR7109-H

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 6 MONTHS AS FOLLOWS:
 3 MONTHS TO RUN CONSECUTIVE TO THE SENTENCE IMPOSED IN S.D. CAL. CASE NO. 19CR0719-H.
 3 MONTHS TO RUN CONCURRENT WITH THE SENTENCE IMPOSED IN S.D. CAL. CASE NO. l 9CR0719-H.




 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at                             A.M.               on
                                                                    -------------------
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
        •    on or before
        •    as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

        Defendant delivered on                                           to
                                                                              ----------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                            19CR7109-H
